       Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 1 of 7 PageID #: 15


                                                                              Judge Tollison
                                                    USDC No. 3:21cv108-MPM-RP
                 IN THE CIRCUIT COURT OF LAFAYETTE COUNTY, MISSISSIPPI

                                                    LAFAYEi'6E C®UNTY
SCOTT DELANO V`7HITAKER,                               F I LE®                  PLAINTIFF
                                                         k1AR 1 1 2021                                Q
V.                                                       1EFF BUSBY       CAUSE NO.: L     ot(— 0 U9
                                                         CI         RK

PRINCIPAL LIFE INSURANCE COMPANY3~                                       Q~     DEFENDANT
JOHN DOES I-X AND ROE CORPORATIONS I-X


                                               COMPLAINT

        .   COME NOW, the Plaintiffs, Scott Delano Whitaker, by and through his attorney.s-of             -

record, Garrett, Friday and Garner, PLLC and in the above styled and referenced cause,

respectfully 'files this his Complaint against Defendant, Principal Life Insurance Company, an

Iowa corporation, John Does I-X and Roe Corporations I-X and will show unto this honorable

Court as follows:

     1. That Plaintiff Scott Delano.Whitaker (hereinafter referred to as "Dr. Whitaker") is a

            resident of the State of Mississippi.             :

     2. That Defendant Principal Life Insurance Company, John Does I-X and Roe Corporations

        I-X (hereinaffter referred to as "Insurance Company") is an Iowa Corporation, having its

            principal place of business in Des Moines, Iowa and is qualified to do business in the

            State of Mississippi and may be served by and through its registered agent Corporation

            Service Company at 505 5fi' Avenue Suite 729, Des Moines, Iowa 50309.

     3. The true names and capacities, whether individual, corporate, associate, or otherwise, of

       - Defendant John Does I-X and Roe Corporations I-X, including without limitation,'any

            employer, franchisor, or owner d/b/a thereof, not currently known and therefore not yet

        named herein, are unknown to Plaintiff, who therefore sues said Defendant by such




                                                     1
   Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 2 of 7 PageID #: 16




    fictitious names. Plaintiff is informed and believes, and therefore alleges, that each of the

    Defendant designated as John Doe Defendant or Roe Corporations is responsible in some

    manner for the events and-occurrences referred to in this Complaint, and/or may be

    affiliated with. Plaintiff will ask leave of the Court to amend this Complaint and insert

    the true names and capacities .of John Doe Defendants I-X and Roe Corporations I-X

    when the same have been ascertained and to join said Defendant in this action.

                                  JURISDICTION AND VENUE

 1. Plaintiff iricorporates the preceding paragraphs of this Complaint as though said

    paragraphs were fully set forth at this point herein.

 2. . Venue and jurisdiction are proper in Tlie Circuit Court of Lafayette County Mississippi

    as Plaintiff Dr. Whitaker is a resident of Lafayette County Mississippi.

 3. The action involves written Insurance contracts to be performed in Mississippi.

 4. Defendant are engaged in the transaction of business in the state of Mississippi.

                                GENERAL ALLEGATIONS

1. Plaintiff incorporates the preceding paragraphs of this Complaint as though said

   paragraphs were fully set forth at this point herein.

2: On July 15, 1997 Dr. Whitaker purchased from Insurance Company, Professional

   Overhead Expense Policy number 7487816.

3. On July 15, 1998 Dr. Whitaker purchased from Insurance Company, Disability Income

   Policy numbei7496525.

4. . Since the above stated policy dates, Dr, Whitaker has maintained and continued to pay

   monthly premiums on each policy for a period of over twenty-six (26) years.




                                              2
   Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 3 of 7 PageID #: 17




5. On or about March 18, 2018 Plaintiff Dr. Whitaker was injured and later required surgery

   on his leg. Dr. Whitaker subsequently filed claims against the Insurance Company

   requesting that he receive monthly, beriefits pursuant to his policies. Dr. Whitaker has

   received some payments under said policies, however, as a result of portions of his claims

   being denied and in order to maintain his businesses, Dr. VWhitaker was forced to

   contribute personal funds to continue his business operations in an amount to date of

   approximately three hundred fifty-two thousand dollars ($352,000.00). This amount does

   not include fees and interest associated with his personal contributions. Also, as a result

   of the injury. and the partial denial of his disability claims, Dr. Whitaker has been impacted

   and.will continue to be impacted for the foreseeable future, and most likely for the

   remainder of his practicing years significantly

                                FIRST CAUSE OF ACTION

                                    (Breach of Contract)

1. Plaintiff repeats and reallege the allegations contained in the preceding paragraphs of this

   Complafnt as though said paragraphs were fully set forth herein.

2. There are valid and existing insurance policies/agreements between Plaintiff and

   Defendant.

3. Plaintiff performed or was excused from performance under the policies/agreements.

4. Defenilant breached the agreements by inter alia, refusiLg to proper':y compensate Plaintiff

   for disability benefits and reimburse Plaintiff for contribution of personal assets to the

   practice in order to maintain the business operations.

5. Plaintiff sustained damages as a result of Defendant''s breach of the agreements.




                                              3
           Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 4 of 7 PageID #: 18




        6. Plaintiff has been required to retain legal counsel to commence this action and are entitled

           to attorney's fees and costs.

                                           SECOND CAUSE OF ACTION

                 (Contractual Breach of the Implied Covenant and Good Faith and Fair Dealing)

        1. Plaintiff repeats the allegations contained in the preceding paragraphs of this Complaint as

           though said paragraphs were fiilly set forth herein.

        2. There is implied in every contract a covenant of good faith and fair dealing.

        3. Plaintiff and Defendant entered into valid and existing insurance agreemCents.

        4. Defendant owed Plaintiff a duty of good faith and fair dealing.

        7. Defendant'breached their duty of good faith and fair dealing by, inter alia, refusing to

           properly compensate Plaintiff for disability benefits and reimburse Plaintiff for

           contribution of personal assets to the practice in. order to maintain the business operations.

        5. Plaintiff sustained damages as a result of Defendant's breach of implied covenant of good

           faith and fair dealing.

        6. Plaintiffhas been required to retain legal counsel to commence this action and are entitled

           to attorney's fees.

                                           THIRD CAUSE OF ACTION

                   (Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing)
.                  ,                 ..
    ,      1. Plaintiff repea`.s the allegatiuns contained in the preceding paragraphs of this              •

               Complaint as though said paragraphs were fully set forth herein.

           2. There is implied in every contract a covenant of good faith and fair dealing.                     c

           3. Plaintiff and Defendant entered into valid and existing insurance agreements.

           4. Defendant owed Plaintiff a duty of good faith and fair dealing.




                                                      4
Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 5 of 7 PageID #: 19




5. As an Insurer, Defendant owed Plaintiff a fiduciary-like duty and there wa.s a special

   element of reliance by Plaintiffs.

6. Defendant breached their duty of good faith and fair dealing by, anter alia, refusing to

   properly compensate Plaintiff for disability benefits and reimburse Plaintiff for

   contribution of personal assets to the practice in order to maintain the bizsiness

   operations.

7. Plaintiff sustained damages as a result of Defendant's breach of implied covenant.

8. Plaintiff is further entitled to punitive damages as a result of Defendant's breach of the

   implied covenant of good faith and fair dealing.

9. Plaintiff has been required to retain legal counsel to commence this action and are

   entitled to attorney's fees.

                                  FOURTH CAUSE OF ACTION

                                           (Bad Faith)

1. Plaintiff repeats the allegations contained in the preceding paragraphs of this

   Complaint as though said paragraphs were fully set forth herein.

2. The acts and omissions of Defendant as Complained of herein, artd yet to be

   discovered in this matter constitute bad faith.

3. Plaintiff sustained damages as a- result of Defendant bad-faith.

4. Plaintiff is further entitled to punitive damages as a result of                             •

   Defendant's bad-faith.

5. Plaintiff has been required to retain legal counsel to commence this action and are

   entitled to attorney's fees.

                                  FIFTH CAUSE OF ACTION




                                           5
           Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 6 of 7 PageID #: 20




                                                 (LJnfair Trade Practices)

           1. Plaintiff repeats the allegations contained in the preceding paragraphs of this

                Complaint as though said paragraphs were fully set forth herein.

           2. Defendant has engaged in unfair trade practices iricluding Defendant's failure to

                properly settle Plaintiff s claims.

           3. Plaintiff sustained damages as a result of Defendant's unfair trade practices.

           4. Plaintiff is further entitled to punitive damages as a result of Defendant's unfair trade

                practices:

           5. Plaintiff has been required to retain legal counsel to commence this action and are

                entitled to-attorney's fees.

                WHEREFORE, Plaintiff prays for judgment against the above-named Defendant and

                each of them jointly and severally, as follows: .

           1. For general damages in an amount to be determined;

           2. For special damages in an amount to be determined;

           3. For punitive damages in an amount to be determined at trial;

           4. For reasonable attomey's fees and costs of Court;

           5. For ititerest and the statutory rate; and for such other and further relief as this honorable

                Court deems just and proper.
. ,-   ,    .                •   ,-   ..                      -~i                      ~-                     ..   ...   ,
            RESPECTFULLY SUBMIT:i;D, this the                        of                            20~


                                                      SCOTT DELANO WHITAKER




                                                      REBECCA BOND GARNER MS Bar # 101853
                                                      Attorneys for Plaintiffs



                                                        6
Case: 3:21-cv-00108-MPM-RP Doc #: 2 Filed: 05/25/21 7 of 7 PageID #: 21




                                Garrett Friday and Garner PLLC
                                1205 Office Park Drive, Suite B
                                Oxford, Mississippi 38655       :
                                Telephone: 662-281-0438
                                Facsimile: 662-281-0439
                                Email: rebecca@garrettfridayandgarner.com




                                                                F




                                  I'
